 Case 1:18-cr-00538-MKB Document 1-1 Filed 10/03/18 Page 1 of 1 PageID #: 35

                      CR 1
                                    INFORMATION SHEET
                                                                          IRIZARRY, CH.J.
                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK                                QCii^

1.      Title of Case: United States v. Low Taek Jho et al.

2.      Related Magistrate Docket Number(s): N/A

3.      Arrest Date: N/A

4.      Nature of offense(s):   M Felony
                                □    Misdemeanor


5.      Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local
        E.D.N.Y. Division of Business Rulesh United States v. John Doe. No. 18-CR-439


6.      Projected Length of Trial:   Less than 6 weeks         □
                                     More than 6 weeks         iSI

        County in which crime was allegedly committed: Kings
        (Pursuant to Rule 50.1(d) of the Local E.D.N.Y. Division of Business Rules)

8.      Was any aspect of the inve^igation, inquiry and prosecution giving rise to the case
        pending or initiated before March 10,2012.'                  □Yes      E No


9.      Has this indictment/information been ordered sealed?         IE Yes    □ No


10.     Have arrest warrants been ordered?                           E Yes     □No


11.     Is there a capital count included in the indictment?         □ Yes IE No

                                                    RICHARD P. DONOGHUE
                                                    United State^s-^ttomey

                                             By:
                                                    Jac(              asulis
                                                    Dri
                                                    Assistant U.S. Attorney
                                                    (718) 254-6103/6783

        Judge Brodie will not accept cases that were initiated before March 10,2012.



Rev. 10/04/12
